Citation Nr: 0017346	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-15 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for an eye disorder. 

3.  Entitlement to service connection for a cervical spine 
disability. 

4.  Entitlement to an original evaluation in excess of 20 
percent for a low back injury at L4-L5 and L5-S1 with right 
radiculopathy.  

5.  Entitlement to an original evaluation in excess of 10 
percent for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION


The appellant had active service from December 1985 to 
September 1989 and September 1994 to April 1997.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a March 1998 rating decision by the Montgomery, Alabama, 
Regional Office (RO), which, in part, denied service 
connection for service connection for defective hearing, an 
eye disorder, and a cervical spine disability; and granted 
service connection and assigned a 20 percent evaluation for a 
low back injury at L4-L5 and L5-S1 with right radiculopathy 
and a 10 percent evaluation for bilateral plantar fasciitis.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the low back disability and 
plantar fasciitis "increased rating" appellate issues as 
those delineated on the title page of this decision.  

Although other issues may have been raised in written 
statements by appellant, inasmuch as they have not been 
developed for appellate review, they are referred to the RO 
for appropriate action.  Kellar v. Brown, 6 Vet. App. 157 
(1994).

Accordingly, the Board construes the issues on appeal as 
those listed on the title page of this decision, and will 
proceed accordingly.


REMAND

In a September 1998 written statement (on VA Form 9), 
appellant checked off a box indicating that he wanted a 
hearing at the "local VA office before the BVA" (i.e., a 
"Travel Board" hearing).  In response to the RO's December 
1998 letter requesting him to clarify what type of "Travel 
Board" hearing he wanted, appellant responded later that 
month that he wanted a videoconference "Travel Board" 
hearing.  In an April 26, 2000 letter, the RO informed him 
that he should report for a videoconference "Travel Board" 
hearing scheduled for May 24, 2000. 

The evidentiary record indicates that appellant failed to 
report for that May 24, 2000 scheduled hearing.  
Significantly, however, in mid-June 2000, the Board received 
a June 6, 2000 letter from appellant, wherein he stated that 
"I was notified April 2000, that I would receive additional 
information concerning my video conference hearing.  On June 
1, 2000 the VA notified that my video conference hearing was 
schedule[d] on May 24, 2000....  The VA informed me after the 
appointment has passed."  Additionally, he requested that 
the hearing be rescheduled.  

It is the Board's opinion that appellant's failure to report 
for said scheduled hearing resulted from the lack of timely 
notice.   Since "Travel Board hearings" are scheduled by 
the RO (See 38 C.F.R. § 20.704(a) (1999)), the Board is 
herein remanding the case for that purpose, in order to 
satisfy procedural due process concerns.  

The Board also notes that the appellant's claims folder 
includes the service medical records of another veteran.  It 
is unclear whether the RO may have relied upon any records of 
the other veteran in adjudicating appellant's case.  

Accordingly, the case is REMANDED for the following:

1.  The RO should reschedule a 
videoconference "Travel Board" hearing, 
and provide appellant and his 
representative proper notice thereof.  

2.  The RO should remove the misfiled 
service department records envelope 
containing the service medical records of 
another veteran from the appellant's 
claims file.  In the event the RO 
determines that such records were relied 
upon in deciding the appellant's case, 
any appropriate corrective actions deemed 
necessary should be undertaken.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  To this point, the 
appellant has not been furnished a statement of the case on 
the increased rating issues.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



